TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-06-00749-CV



                                    Juan Ramirez, Appellant

                                                 v.

                Texas Department of Family and Protective Services, Appellee


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 261ST JUDICIAL DISTRICT
     NO. D-1-FM-05-003828, HONORABLE WILLIAM E. BENDER, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellant filed his notice of appeal from a judgment terminating his parental rights

on November 17, 2006. On May 14, 2007, after appellant failed to file a brief and did not respond

to our communications, we abated the cause to the trial court to hold a hearing on whether appellant

wished to pursue the appeal. The trial court held a hearing in September 2007, and in January and

March 2008, supplemental clerk’s and reporter’s records were filed. The supplemental clerk’s record

contains the trial court’s findings that appellant was not indigent and that both he and his retained

attorney had abandoned the appeal. On March 17, 2008, we sent appellant notice that we had

received the trial court’s findings and that we would dismiss his appeal if he did not communicate

a desire to continue his appeal by April 1. Appellant has not responded to our request. We therefore

dismiss the appeal for want of prosecution. Tex. R. App. P. 42.3(b).
                                           __________________________________________

                                           David Puryear, Justice

Before Justices Patterson, Puryear and Henson

Dismissed for Want of Prosecution

Filed: April 22, 2008




                                                2